COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judge Haley and Senior Judge Coleman


BRAD ALLEN POTTER
                                                                MEMORANDUM OPINION *
v.     Record No. 1475-08-4                                          PER CURIAM
                                                                   OCTOBER 21, 2008
TEAM RUTHLESS, L.L.C. AND
 TRAVELERS INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Peter J. Jones, on briefs), for appellant.

                 (Amy L. Epstein; Law Offices of Roger S. Mackey, on brief), for
                 appellees.


       Brad Allen Potter appeals a decision of the Workers’ Compensation Commission finding

that he failed to prove his injury, sustained while participating in an employer-sponsored martial

arts seminar, did not arise out of and in the course of his employment. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Potter v. Team Ruthless,

L.L.C., VWC File No. 233-60-72 (May 19, 2008). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.